Exhibit For Immediate Release HAMPDEN BANCORP, INC. REPORTS YEAR END RESULTS, ANNOUNCES DATE OF ANNUAL MEETING OF SHAREHOLDERS, AND DECLARES CASH DIVIDEND SPRINGFIELD, Mass. July 29, 2008. Hampden Bancorp, Inc. (the “Company”) (NASDAQ - HBNK), which is the holding company for Hampden Bank (the “Bank”), announced the results of operations for the three and twelve months ended June 30, Net income for the three months ended June 30, 2008 was $191,000, or $0.03 per fully diluted share, as compared to $658,000 for the same period in 2007. This decrease in net income was primarily the result of an increase in the provision for loan losses of $347,000 for the three months ended June 30, 2008. The increase in the provision for loan losses is due to increases in loan delinquencies, increases in non-accrual loans, growth in the loan portfolio, and general economic conditions. For the three month period ended June 30, 2008, net interest income increased by $245,000 compared to the three month period ended June 30, 2007. Non-interest income, including gains on sales of securities and loans, net, decreased by $124,000 compared to the three month period ended June 30, 2007. For the three months ended June 30, 2008, non-interest expense increased $304,000 compared to the three months ended June 30, 2007, which was primarily due to an increase in salary and employee benefit expenses, including expenses for the equity incentive plan of $252,000. Net income was $1.2 million, or $0.16 per fully diluted share, for the twelve month period ended June 30, 2008 as compared to a net loss of $1.5 million for the twelve month period ended June 30, 2007. The reason for the net loss for the twelve month period in 2007 was the funding of the Hampden Bank Charitable Foundation. There was an increase in net interest income for the twelve months ended June 30, 2008 of $2.4 million, or 20.2%, to $14.5 million from $11.9 million for the same period in 2007.For the twelve months ended June 30, 2008 the provision for loan losses increased $529,000 compared to the twelve months ending June 30, 2007 due to increases in loan delinquencies, increases in non-accrual loans, growth in the loan portfolio, and general economic conditions. For the twelve months ended June 30, 2008, non-interest expense increased $2.3 million compared to the twelve months ended June 30, 2007 without the contribution to the foundation, which increase was primarily the result of increased costs for salaries and employee benefits and those associated with operating as a public organization. The Company’s total assets increased by $19.9 million, or 3.8%, from $523.9million at June 30, 2007 to $543.8million at June 30, 2008.
